DETAILED ACTION
	Claims 1-20 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on November 13, 2020 has been acknowledged and has been entered into the instant application file.
Previous Claim Rejections - 35 USC § 102
Claims 1-9 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al. (JP 2013-189644).
	Applicant’s traversal has been considered fully, and has been found to be persuasive.  The rejection is withdrawn.
Previous Double Patenting Rejections
Claims 1-9 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8, and 15-20 of copending Application No. 15/543,078, published as US PGPUB 2018/0002485 (reference application). 
Claims 1-9 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-13, and 15 of copending Application No. 16/318,409, published as US PGPUB 2019/0241717 (reference application). 
Claims 1-9 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-10 of copending Application No. 16/318,726, published as US PGPUB 2019/0241729 (reference application). 

Therefore, the rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirikae et al. (JP 2013-211348) in view of Designer Molecules (Technical Data Sheet, BMI-3000, 2016, 1).
Kirikae et al. teach a resin composition comprising a maleimide having a maleimide group, a saturated divalent hydrocarbon group, and a divalent group having at least two imido bonds, an organic peroxide catalyst which includes dicumyl peroxide (one-hour half-life temperature 136°C) and bis(tert-butylperoxyisoproyl)benzene, wherein the catalyst can be between 0.05 – 25 parts per mass with respect to 100 parts by mass of the maleimide compound, and an inorganic filler comprising silica.  The inorganic filler comprises 30 to 80% by mass of the solid content in the resin composition, which corresponds to the ranges in claims 15-18 (the wide range of volumes in claims 15-16 would overlap with the range of Kirikae et al.)  Additionally, the particle diameter is from 1 to 15 microns, and a fine inorganic filler of silica with a particle diameter of 0.1 to 1 microns.  See paragraphs 27-58.  Kirikae et al. also exemplify a resin film where the maleimide compound is BMI-2 (manufactured by DESIGNER MOLECULES,) the organic peroxide catalyst is dicumyl peroxide (10 parts per 100 parts maleimide,) and the inorganic filler is silica.  See Example 1, paragraph 80.
Kirikae et al. do not specifically teach an example where the maleimide compound meets the requirements of claims 1, 4, and 5 as BMI-1 and BMI-2 in Kirikae et al. do not disclose the structure of the maleimide compounds.
However, Kirikae et al. teach that the diamine of the base maleimide compound can include [3,4-bis(1-aminoheptyl)6-hexyl-5-(1-octenyl)]cyclohexane and that the tetracarboxylic acid dianhydride is pyromellitic dianhydride.  See paragraphs 27-33.  Designer Molecules teaches a commercially available 
Therefore, the person of ordinary skill in the art would be motivated to combine the teaching of Kirikae et al. with Designer Molecules and arrive at the instantly claimed invention as Designer Molecules teaches a commercially available maleimide that is similar to what is used by Kirikae et al.  Additionally, there is a reasonable expectation of success, as the compound of Kirikae et al. would be expected to be a drop in replacement due to its similarity to the compounds described by Kirikae et al.  
Therefore, the claims are prima facie obvious.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kirikae et al. (JP 2013-211348) in view of Designer Molecules (Technical Data Sheet, BMI-3000, 2016, 1) and Mizuno et al. (JP 2013-189644).
Kirikae et al. teach a resin composition comprising a maleimide having a maleimide group, a saturated divalent hydrocarbon group, and a divalent group having at least two imido bonds, an organic peroxide catalyst which includes dicumyl peroxide (one-hour half-life temperature 136°C) and bis(tert-butylperoxyisoproyl)benzene, wherein the catalyst can be between 0.05 – 25 parts per mass with respect to 100 parts by mass of the maleimide compound, and an inorganic filler comprising silica.  The inorganic filler comprises 30 to 80% by mass of the solid content in the resin composition, which corresponds to the ranges in claims 15-18 (the wide range of volumes in claims 15-16 would overlap with the range of Kirikae et al.)  Additionally, the particle diameter is from 1 to 15 microns, and a fine inorganic filler of silica with a particle diameter of 0.1 to 1 microns.  See paragraphs 27-58.  Kirikae et al. also exemplify a resin film where the maleimide compound is BMI-2 (manufactured by DESIGNER MOLECULES,) the organic peroxide catalyst is dicumyl peroxide (10 parts per 100 parts maleimide,) and the inorganic filler is silica.  See Example 1, paragraph 80.

However, Kirikae et al. teach that the diamine of the base maleimide compound can include [3,4-bis(1-aminoheptyl)6-hexyl-5-(1-octenyl)]cyclohexane and that the tetracarboxylic acid dianhydride is pyromellitic dianhydride.  See paragraphs 27-33.  Designer Molecules teaches a commercially available maleimide compound that is derived from maleic anhydride, pyromellitic dianhydride, and a cyclohexane based diamine.  See the structure in the document.  
Mizuno et al. teach a laminate comprising a resin layer film comprising a cured substance of a bismalemide with organic peroxide catalyst and an inorganic filler with a copper conductive layer.  See paragraph 98.  Finally, Mizuno et al. teach how to take the prepreg or copper laminate to form a circuit by a process such as etching of a metal foil, and a multilayer adhesive process performed by known methods, whereby a single-sided, double sided, or multilayer printed wiring board is obtained.  See paragraph 80.
Therefore, the person of ordinary skill in the art would be motivated to combine the teaching of Kirikae et al. with Designer Molecules and arrive at the instantly claimed invention as Designer Molecules teaches a commercially available maleimide that is similar to what is used by Kirikae et al.  Additionally, there is a reasonable expectation of success, as the compound of Kirikae et al. would be expected to be a drop in replacement due to its similarity to the compounds described by Kirikae et al.  Finally, as both Kirikae et al. and Mizuno et al. are drawn to protective films for chips and circuit boards respectively, the person of ordinary skill in the art would expect that one film can be used in place of another, and that the film of Kirikae et al. can be used in the process of Mizuno et al.
Therefore, the claims are prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8, and 15-20 of copending Application No. 15/543,078, published as US PGPUB 2018/0002485 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘078 application is drawn to a resin composition comprising a compound (A) having a maleimido group, a divalent group having at least two imido bonds, and a saturated or unsaturated divalent hydrocarbon group not including a phenylene group, wherein the divalent group having at least two imido bonds had the formula 
    PNG
    media_image1.png
    100
    190
    media_image1.png
    Greyscale
 where R1 is a tetravalent group, and the divalent hydrocarbon group is the same as in instant claim 5.  The ‘078 application also claims a cured film, a laminate, and a circuit board made by curing the resin and depositing circuits on the cured resin.  In contrast with the instant claims, the claims of the ‘078 application do not require the presence of a catalyst comprising at least one selected from the group consisting of an imidazole compound, a phosphorus compound, an azo compound, and an organic peroxide, nor does the ‘078 application claims require an inorganic filler of various compositions and fill levels.  
However, the addition of a catalyst and an inorganic filler to the resin as claimed results in an obvious variant as both the instant and the copending claims are written in open language.  Paragraphs 99-101 of the disclosure as published in the ‘078 application state that a catalyst is present in any amount and may include the peroxide perbutyl P, which has the property required by instant claims 3 and 20.  Additionally, the inorganic filler is described in paragraphs 112-117 of the disclosure as published in the ‘078 application.  Thus, the claims of the ‘078 application and the instant claims conflict .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-13, and 15 of copending Application No. 16/318,409, published as US PGPUB 2019/0241717 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘409 application is drawn to a resin composition comprising a compound having a maleimido group, a divalent group having at least two imido bonds, and a saturated or unsaturated divalent hydrocarbon group, wherein the divalent group having at least two imido bonds had the formula 
    PNG
    media_image1.png
    100
    190
    media_image1.png
    Greyscale
 where R1 is a tetravalent group, and the divalent hydrocarbon group is the same as in instant claim 5.  The ‘409 application also claims a cured film, a laminate, and a circuit board made by curing the resin and depositing circuits on the cured resin.  In contrast with the instant claims, the claims of the ‘409 application do not require the presence of a catalyst comprising at least one selected from the group consisting of an imidazole compound, a phosphorus compound, an azo compound, and an organic peroxide, nor does the ‘409 application claims require an inorganic filler of various compositions and fill levels.  Additionally, the claims of the ‘409 application require the presence of a halogen-free flame retardant.
However, the addition of a catalyst and an inorganic filler to the resin as claimed results in an obvious variant as both the instant and the copending claims are written in open language.  Paragraphs 102-104 of the disclosure as published in the ‘409 application state that a catalyst is present in any .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-10 of copending Application No. 16/318,726, published as US PGPUB 2019/0241729 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘726 application is drawn to a resin composition comprising a compound (A) having a maleimido group, a divalent group having at least two imido bonds, and a saturated or unsaturated divalent hydrocarbon group not including a phenylene group, wherein the divalent group having at least two imido bonds had the formula 
    PNG
    media_image1.png
    100
    190
    media_image1.png
    Greyscale
 where R1 is a tetravalent group, and the divalent hydrocarbon group is the same as in instant claim 5.  The ‘726 application also claims a cured film, a laminate, and a circuit board made by curing the resin and depositing circuits on the cured resin.  In contrast with the instant claims, the claims of the ‘726 do not require the presence of a catalyst comprising at least one selected from the group consisting of an imidazole compound, a phosphorus compound, an azo compound, and an organic peroxide, nor does the ‘726 application claims require an 
However, the addition of a catalyst and an inorganic filler to the resin as claimed results in an obvious variant as both the instant and the copending claims are written in open language.  Paragraphs 87-89 of the disclosure as published in the ‘726 application state that a catalyst is present in any amount and may include the peroxide perbutyl P, which has the property required by instant claims 3 and 20.  Additionally, the inorganic filler is described in paragraphs 127-132 of the disclosure as published in the ‘726 application.  Finally, the instant disclosure in paragraphs 101-106 as filed teach that a thermoplastic can be present as an obvious variant.  Thus, the claims of the ‘726 application and the instant claims conflict as the instant claims would be an obvious variant of the claims of the ‘726 application by the addition of a catalyst and an inorganic filler to the claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626